Title: Richard Cranch to John Adams, 22 July 1776
From: Cranch, Richard
To: Adams, John


     
      Dear Friend
      Boston July 22d. 1776
     
     Those that are dearest to you are here, under Inocolation. Charles was Inocolated with me on Thursday, the 11th. Instt. Our Symptoms are very promising; Mrs. A. and the other three Children underwent the operation the next Day. I suppose the enclos’d will be more particular.
     The Declaration of Independency which took place here last Thursday, was an Event most ardently wish’d for by every consistant Lover of American Liberty, and was received accordingly by the loudest Acclamations of the People, who Shouted—God Save the united States of America!—We have various Stories current here of Vessels having spoken with Lord Howe, and that he inform’d them he had Powers to treat with Congress &c. Beware of Punic Faith.
     Yesterday we had the Pleasure of seeing a Prize Ship with Provi­sions from Ireland, safely Anchor’d off Hancock’s Wharfe. It seems by the Captain’s account of things, that he was blown off to the W. Indies last Winter, was question’d by the Admiral at Jamaica, and roughly treated by him for coming so far to Leeward; he vindicated his Character; and after refitting, was sent off with a strict charge to go directly to Boston. He took a Pilot at Nantuckett, who foolishly told him that the Troops were gone from Boston, but happily the Captain would not believe him till our Fort at Nantaskett gave him full conviction. The chief of her Cargo is 1500 Barrells of Pork and Beef, with a Quantity of Butter. We have also just received the agreeable News, that an Arm’d Schooner, with Letter of Marque fitted out by the Derby’s of Salem, has taken a large Jamaica Ship, with 394 Hhds. of Sugar, 143 Puncheons of Rum, 40 Pipes of Medaira Wine, and other West India Articles, and sent her into Sheepscutt. It is asserted that she has also 27 Pieces of Cannon in her Hold, from 4, to 9 Pounders. The above Schooner has also taken a Sloop from England with Dry Goods, bound to N: York, and carried her into Cape Ann. I hear you are President of a certain Board.—Cousin N:C. who has been in the Quarter-Master-General’s Office from the very begining; and has been found, (what you knew him to be before,) a Person of the utmost Probity as well as good Abilities for Business; He, I say, has lost every thing that he had in the World, (amounting to several Hundred Pounds Sterg.,) because he quitted the Town without a Pass, after he had try’d Months in vain to get one. The Neighbours say that the Provost came and carried off every Thing that he had, just after they found that he had made his Escape. He is now in the same office as a Clerk, at N: York. I mention the above to you, that if any Place shoud offer, in which he might serve his Country in a little higher Sphere, you would be so good as to think of him.
     
      I am, with the greatest Esteem Yours &c.
     
    